Citation Nr: 1518597	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  10-42 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to non-service-connected disability pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from December 1972 to August 1973.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board has reviewed the electronic files on the "Virtual VA" system and Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1. Service connection is not currently in effect for any disability.

2. The Veteran's disabilities are of sufficient severity as to permanently preclude him from engaging in substantially gainful employment consistent with his age, education, and occupational experience.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to non-service-connected disability pension benefits have been met.  38 U.S.C.A. 
§§ 1502, 1521, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.342, 4.15, 4.16, 4.17 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159.  In the decision below, the Board is granting non-service-connected disability pension benefits, which constitutes a full grant of the benefit sought on appeal.  As there remains no aspect of the claim to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  When a claim has been proven, it has been more than substantiated, thereby rendering 
38 U.S.C.A. § 5103(a) moot because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Legal Criteria for Non-service-connected Pension

Non-service-connected pension is payable to any veteran who served at least 90 days during a period of war who is permanently and totally disabled from disability that is not the result of his own willful misconduct.  38 U.S.C.A. § 1521.  A veteran is considered to be permanently and totally disabled if he is suffering from a disability or combination of disabilities that are sufficient to prevent the average person from following a substantially gainful occupation, that is reasonably certain to continue throughout his life, or if he is in fact unemployable as a result of disability or disabilities that are reasonably certain to continue throughout his life.  38 U.S.C.A. § 1502; Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999).

Disability ratings are based on the average impairment of earning capacity resulting from disability.  The percentage ratings for each diagnostic code, as set forth in VA's Schedule for Rating Disabilities, codified in 38 C.F.R. Part 4, represent the average impairment of earning capacity resulting from disability.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  If the minimum schedular evaluation requires residuals and the schedule does not provide a no-percent evaluation, a no-percent evaluation is assigned when the required residuals are not shown.  38 C.F.R. § 4.31 (2014).

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent rating.  38 C.F.R. § 3.340(a).  Where the schedular rating is less than total, in order to be considered permanently and totally disabled the veteran must be unemployable due to one disability rated at 60 percent or higher; or two or more disabilities with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. §§ 4.16, 4.17.

Marginal employment shall not be considered substantially gainful employment. Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may be found to exist if the veteran is working in a protected environment, such as a family business or sheltered workshop; or as a self-employed person receiving less than half the usual remuneration for that work.  Id.

Permanence of total disability will be taken to exist when such impairment is reasonably certain to continue throughout the life of the disabled person.  Diseases and injuries of long standing which are actually totally incapacitating will be regarded as permanently and totally disabling when the probability of permanent improvement under treatment is remote.  The age of the disabled person may be considered in determining permanence.  38 C.F.R. § 3.340(b).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the veteran.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis of Entitlement to Non-service Connected Pension

The Veteran contends that he is entitled to non-service-connected disability pension benefits.  Specifically, the Veteran asserts that he is permanently and totally disabled as a result of non-service-connected major depressive disorder, low back pain with left radicular pain, hypertension, carpal tunnel syndrome without residuals status-post a bilateral carpal tunnel syndrome release, human immunodeficiency virus (HIV), diabetes mellitus type II, hepatitis C, left knee osteoarthritis, and bilateral peripheral neuropathy.  See April 2010 notice of disagreement (NOD); April 2015 appellant's brief.  Service connection is not currently in effect for any disability.  

After a review of all the lay and medical evidence, the Board finds that the evidence is in relative equipoise on the question of whether the Veteran's non-service-connected disabilities are of sufficient severity as to permanently preclude him from engaging in substantially gainful employment consistent with his age, education, and occupational experience.  Regarding employment history, the Veteran reported that in the early 1980s he worked as a truck driver, and that after being convicted of armed robbery he was incarcerated from 1987 to 2007.  The June 2009 VA Form 21-527 shows that the Veteran reported that he last worked at a concession stand for two weeks in June 2008 for a total annual income of $136.00.  This is considered marginal employment.  Based on the record, the concession stand job was the only job the Veteran held after release from prison.  

The Veteran is approximately 60 years old, and has a high school diploma, as well as some course work at the associate arts level.  The June 2009 and April 2010 VA Forms 21-527 show that the Veteran reported no income.  

For pension purposes, the RO assigned a 30 percent disability rating for major depressive disorder, a 20 percent rating diabetes mellitus type II, a 10 percent rating for lumbosacral strain, a 10 percent rating for peripheral neuropathy of the left foot, and a 10 percent rating for peripheral neuropathy of the right foot, for a combined disability rating of 60 percent.  

The February 2013 VA general medical examination report listed the following diagnoses: bradycardia, chronic kidney disease (moderate, stage 3), hypotension, anemia, intermittent claudication, chronic hepatitis C, hypertension, HIV, hyperlipidemia, diabetic neuropathies, and diabetes mellitus type II.  The Veteran has also been diagnosed with left knee osteoarthritis.  

In considering the claim for pension purposes, the Board finds that a 20 percent rating is warranted for left knee dislocated semilunar cartilage with frequent episodes of pain and effusion, as well as a separate 10 percent rating for slight left knee lateral instability, and a 10 percent rating for left lower extremity radicular pain.  A June 2010 private x-ray report shows an assessment of mild degenerative changes of the left knee with a suggestion of suprapatellar joint effusion.  A June 2010 private MRI report shows findings of left knee joint effusion, complex tearing of the left medial meniscus, as well as thinning and irregularity of the articular cartilage of the left lateral femoral condyle.  An August 2011 private x-ray report shows an assessment of ostearthritis of the left knee with moderately severe joint space narrowing.  The January 2010 VA examination report shows an assessment of left lower extremity radicular pain.  A January 2011 private treatment report shows that the Veteran was stable to varus and valgus stress, and Lachman and posterior drawer tests were negative, but the Veteran had pain with McMurray's test, which is indicative of lateral instability.

The Board also finds that the following assigned ratings are appropriate for the following non-service-connected disorders of record: high cholesterol, 0 percent; hepatitis C, 0 percent; hypertension, 0 percent; left upper extremity carpal tunnel, 10 percent; right upper extremity carpal tunnel, 10 percent; and HIV, 10 percent for evidence of  depression with employment limitations.  Based on the foregoing, while the Veteran does not have one disability rated at 60 percent, the Veteran does have two or more disabilities with one disability rated at 40 percent or higher with a combined disability rating of 70 percent or higher.  38 C.F.R. §§ 4.16, 4.17.  The Veteran's bilateral lower extremity disabilities add up to one disability rated at 40 percent or higher.  38 C.F.R. §§ 4.16, 4.17.


In addition to meeting the objective criteria listed above, the evidence is in relative equipoise on the question of whether the Veteran is prevented from following substantially gainful employment due to non-service-connected disabilities.  The record reflects that the Veteran may be in receipt of Social Security disability income.  See June 2009 VA Form 21-527; November 2012 VA examination report.  The January 2010 VA examiner opined that the Veteran's reported levels of depression do not impact the ability to maintain gainful employment, but that the Veteran was experiencing depressive symptoms as a result of the inability to find employment, which may, in turn, be due to medical problems.  The November 2012 VA examiner opined that the Veteran experienced occupational impairment (although he attributed the impairment to the criminal record and medical disorders) rather than anxiety disorder.  

The February 2013 VA examiner opined that the Veteran's non-service-connected general medical disorders have a moderate adverse impact on functional capacity in the occupational environment, although the examiner also opined that the disorders do not render the Veteran incapable of maintaining substantially gainful employment.  The February 2013 VA examiner explained that a sedentary occupation is medically feasible, reasoning that the Veteran is not considered to be unemployable on the basis of non-service-connected general medical conditions.  While sedentary employment may be medically feasible based solely on the nature of the disability, without consideration of other factors, in this case, the Veteran is 60 years old, holds a high school degree, and only has experience as a truck driver; therefore, in this Veteran's case, sedentary employment is not practically available.  

Based on the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's non-service-connected disabilities, in combination, are of sufficient severity as to permanently preclude him from engaging in 

substantially gainful employment consistent with his age, education, and occupation experience.  For these reasons, the Board finds that the criteria for a permanent and total disability rating are met, and that the Veteran is entitled to non-service-connected disability pension benefits.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to non-service-connected pension benefits is granted.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


